DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Alacqua et al. (US 2015/0048921) hereafter “Alacqua” in view of Minners (US 6,236,300).
Regarding claim 1, Alacqua discloses an electrical switch comprising: a first set of electrical circuit contacts (C1); a second set of electrical circuit contacts (C2); at least one electrically conductive element (the combination of 1 and 2); and at least two shape-memory alloy actuators (combination of 4 and 6) configured to: upon actuation in a first state, translate the at least one electrically conductive element such that the at 
However, Alacqua fails to disclose a substrate.
Minners teaches a bistable micro switch which includes a substrate (14). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Alacqua’s device according to known methods to incorporate the teachings of Minners to employ a known structure in the assembly in order to provide a reliable support for the device.  
Regarding claim 3, Alacqua further teaches the at least one electrically conductive element is a conductive wire (¶ [0020]).
Regarding claim 4, Alacqua further teaches the at least one electrically conductive element includes two conductive contacts (1 and 2).
Regarding claim 5, Alacqua further teaches the at least two shape-memory alloy actuators are connected to the at least one electrically conductive element (Figures 1-4).
Regarding claim 14, Alacqua discloses a system comprising: a first electrical circuit (the circuit of C1); a second electrical circuit (the circuit of C2); and an electrical switch including: a first set of electrical circuit contacts (C1) connected to the first electrical circuit; a second set of electrical circuit contacts (C2) connected to the second electrical circuit; at least one electrically conductive element (the combination of 1 and 2); and at least two shape-memory alloy actuators (combination of 4 and 6) configured to: upon actuation in a first state, translate the at least one electrically conductive element such that the at least one electrically conductive element contacts the first set of electrical circuit contacts to complete the first electrical circuit, and upon actuation in a second state, translate the at least one electrically conductive element such that the at least one electrically conductive element contacts the second set of electrical circuit contacts to complete the second electrical circuit (Figures 1-4 and ¶ [Abstract]).
However, Alacqua fails to disclose a substrate.
Minners teaches a bistable micro switch which includes a substrate (14). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Alacqua’s device according to known methods to incorporate the teachings of Minners to employ a known structure in the assembly in order to provide a reliable support for the device.  
Regarding claim 15, Alacqua teaches most of the claim limitations except for the at least two shape-memory alloy actuators are connected to a current source different than the current supplied to the first and second electrical circuits.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have more than one current source in the assembly in order to allow the device to control a more complex circuitry, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 MPEP 2144.04 (VI-B).
Regarding claim 16, Alacqua further teaches the at least two shape-memory alloy actuators are actuated by applied pulsed electrical current (¶ [0024]).
Regarding claim 17, Alacqua further teaches the electrical switch is bi-stable or tri-stable (¶ [Abstract]).
Regarding claim 18, Alacqua further teaches the first and second sets of electrical circuit contacts are deformable (Figures 1-4).
Regarding claim 19, Alacqua further teaches the at least two shape-memory alloy actuators are springs constructed of a shape-memory material (Figures 1-4).
Regarding claim 20, Alacqua further teaches the at least two shape-memory alloy actuators are wires constructed of a shape-memory material (¶ [0024]).


Claims 2, 7 and 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Alacqua in view of Minners as applied in claim 1 and further in view of Morgen et al. (US 5,977,858) hereafter “Morgen”.
Regarding claim 2, Alacqua teaches most of the claim limitations except for the at least one electrically conductive element is a conductive plunger.
Morgen teaches a bistable actuator in which the at least one electrically conductive element is a conductive plunger (28).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Alacqua’s device according to known methods to incorporate the teachings of Morgen to employ a known structure in the assembly in order to provide a reliable actuation mechanism for the device.  
Regarding claim 7, Alacqua teaches most of the claim limitations except for the switch further comprises a retention mechanism configured to prevent the at least one electrically conductive element from releasing contact with the first set or the second set of electrical circuit contacts after actuation.
Morgen teaches a bistable actuator which includes a latching mechanism (C. 4, L. 1-11). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Alacqua’s device according to known methods to incorporate the teachings of Morgen to employ a retention mechanism in the assembly in order to allow the switch to hold its new position without using any additional energy as taught by Morgen (C. 4, L. 11-19). 
Regarding claim 11, Alacqua teaches most of the claim limitations except for the retention mechanism includes magnets.
Morgen teaches that magnets can be used in the latching mechanism of bi stable switches (C. 1, L. 25-35). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Alacqua’s device according to known methods to incorporate the teachings of Morgen to employ a magnetic retention mechanism in the assembly in order to allow the switch to hold its new position without using any additional energy as taught by Morgen (C. 4, L. 11-19). 
Regarding claim 12, Alacqua teaches most of the claim limitations except for the first set of electrical contacts are joined by a first magnet, the second set of electrical contacts are joined by a second magnet, and two electrically conductive elements are joined by a third magnet.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include more magnets in the assembly in order to provide a more reliable retention mechanism, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 MPEP 2144.04 (VI-B).

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Alacqua in view of Minners as applied in claim 1 and further in view of Barnes et al. (US 6,133,816) hereafter “Barnes”.
Regarding claim 6, Alacqua teaches most of the claim limitations except for the at least two shape memory alloy actuators are connected to a lever arm.
Barnes teaches a switch using shape memory alloy which includes a lever arm (26).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Alacqua’s device according to known methods to incorporate the teachings of Barnes to employ a known structure in the assembly in order to provide a reliable actuation mechanism for the device.  
Regarding claim 13, Alacqua teaches most of the claim limitations except for the at least two shape-memory alloy actuators are constructed of nickel titanium.
Barnes teaches a switch using shape memory alloy in which the SMA is heat treated nickel titanium (C. 8, L. 1-5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Alacqua’s device according to known methods to incorporate the teachings of Barnes to employ a known material in the assembly in order to provide SMAs which have a higher transition temperature as taught by Barnes (C. 8, L. 38-45).

Claim 10  is rejected under 35 U.S.C. 103 as being unpatentable over Alacqua in view of Minners and further in view of Morgen as applied in claim 7 above and further in view of Swenson (US 5,127,228).
Regarding claim 10, the combination of Alacqua and Morgen teaches most of the claim limitations except for the retention mechanism includes the at least one electrically conductive element and a pinion, wherein the electrically conductive element is geared such that it engages with the pinion.
Swenson teaches a shape memory rotary actuator which includes a pinion and gear (20 and 22, Fig. 2). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Alacqua-Morgen’s device according to known methods to incorporate the teachings of Swenson to employ a similar actuation mechanism in order to allow the device to be operated more precisely. 


Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 8, the prior art fails to disclose or teach the first and second sets of electrical circuit contacts are connected to springs, wherein the at least one electrically conductive element includes a plurality of notches, and wherein the retention mechanism includes the first set or the second set of electrical circuit contacts positioned within at least some of the plurality of notches.
Regarding claim 9, the prior art fails to disclose or teach the first and second sets of electrical circuit contacts are connected to leaf springs, wherein the at least one electrically conductive element includes a plurality of notches, and wherein the retention mechanism includes the first set or the second set of electrical circuit contacts positioned within at least some of the plurality of notches.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAN MALAKOOTI whose telephone number is (571)270-0496. The examiner can normally be reached MON-FRI: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached at (571) 272-2009. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IMAN MALAKOOTI/           Examiner, Art Unit 2833                                                                                                                                                                                             


/EDWIN A. LEON/           Primary Examiner, Art Unit 2833